                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY

______________________________
                              :
WILLIAM COOPER,               :
                              :
          Plaintiff,          :      Civ. No. 15-1244 (NLH) (JS)
                              :
     v.                       :      MEMORANDUM OPINION
                              :
COUNTY OF CAMDEN, et al.,     :
                              :
          Defendants.         :
______________________________:

     It appearing that:

     1.   Plaintiff William Cooper, filed a complaint seeking

relief pursuant to 42 U.S.C. § 1983.   ECF No. 1.

     2.   A review of the New Jersey Department of Corrections’

Offender Search Form, available at https://www20.state.nj.us

/DOC_Inmate/inmatesearch, provides that Plaintiff was released

from custody on September 7, 2018.

     3.   Plaintiff has not communicated with the Court regarding

a change of address, in violation of Local Civil Rule 10.1.     See

L. Civ. R. 10.1(a) (“Counsel and/or unrepresented parties must

advise the Court of any change in their or their client’s

address within seven days of being apprised of such change by

filing a notice of said change with the Clerk.”).

     4.   Based on Plaintiff’s failure to update his address in

compliance with Local Civil Rule 10.1, the Court will

administratively terminate this matter.   If Plaintiff updates
his address and otherwise satisfies all appropriate Rules, the

Court will re-open this action.

     5.   An appropriate order follows.



Dated: November 1, 2018                 s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                  2
